Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a flexible touch sensor electrode, comprising 
a substrate layer, a metal wire layer, a protective layer and a lead structure, 
wherein the substrate layer is made of a flexible insulating material; 
the metal wire layer is a flexible film layer comprising nano metal wires, the metal wire layer covers at least part of a surface of the substrate layer and is configured to sense an external touch operation and generate a corresponding electrical signal according to the touch operation; 
the protective layer is made of a flexible insulating material and covers at least part of a surface of the metal wire layer facing away from the substrate layer; and 
the metal wire layer is provided with a contact area configured to establish an electrical connection to an outside, and within a range of the contact area, the protective layer is at least partially removed; and 
the lead structure comprises a covering portion and a leading-out portion, wherein the covering portion covers the contact area and directly contacts the contact area so as to establish an electrical connection, and wherein the leading-out portion extends from the covering portion and is configured to electrically connect the metal wire layer and the outside.  
Claim 11 is allowed for similar reasons as claim 1.  

The closest prior art by Lin et al.  (US 8,854,326 B2) discloses a touch sensor electrode, comprising a substrate layer, a metal wire layer, a protective layer and a lead structure, wherein the substrate layer is made of a flexible insulating material; the metal wire layer is a film layer comprising metal wires, the metal wire layer covers at least part of a surface of the substrate layer and is configured to sense an external touch operation and generate a corresponding electrical signal according to the touch operation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0048229 A1 to Chi et al. 
US 2018/0039352 A1 to Wu et al.  
US 2018/0120989 A1 to Okada.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624